Citation Nr: 1042553	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1985 to February 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Regional 
Office (RO) in Los Angeles, California.

The Veteran testified at a Board hearing at the RO in Los 
Angeles, California in September, 2010.  These transcripts have 
been associated with the file.

Following the statement of the case, dated in February 2009, the 
Veteran filed additional pertinent evidence.  However, at the 
September 2010 Board hearing, the Veteran submitted a waiver of 
RO review.  Therefore, Board adjudication of the current appeal 
may go forward without remanding the appeal for a supplemental 
statement of the case for this reason.  See 38 C.F.R. § 
20.1304(c) (2010).

The Board notes that the Veteran's representative raised the 
issue of vertigo at the September 2010 Board hearing.  This issue 
was denied by the RO in June 2008 and no Notice of Disagreement 
was filed.  The Veteran's representative argued that the rating 
decision was improper.  As this issue is not currently before the 
Board, it is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends he is entitled to a compensable evaluation 
for his service-connected bilateral hearing loss disability, 
currently evaluated at zero percent disabling.  

At the September 2010 Board hearing, the Veteran's representative 
submitted additional records with waiver of RO review, which had 
not been considered in the February 2009 statement of the case.  
The Board notes that the Veteran submitted a private audiology 
examination from August 2010 which was not part of the claims 
file as of the February 2009 statement of the case.  The 
audiologist provided puretone testing and recorded the findings 
in a graph.  Unfortunately, the Board is precluded from providing 
its own interpretation of an audiogram which is presented in 
graph rather than numerical form.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  Furthermore, in the recent decision of Savage 
v. Shinseki, No. 09-4406, 2010 WL 4323441, at *11 (Vet. App. Nov. 
3, 2010), the Court held that the VA has a duty to obtain 
clarification of private treatment records where "the missing 
information is relevant, factual, and objective- that is, not a 
matter of opinion- and where the missing evidence bears greatly 
on the probative value of the examination report."  As such, the 
Veteran should be given an opportunity to contact the August 2010 
private physician to interpret the audiograph results and to 
determine whether the Maryland CNC speech determination test was 
used.  Additionally, the physician may provide any additional 
opinion she feels necessary.

Also at the September 2010 Board hearing, the Veteran's 
representative stated that the RO relied on a November 2007 VA 
examination in making its decision, but the Veteran's bilateral 
hearing loss disability had worsened since the examination.  As 
such, the Board finds that a new VA examination is therefore 
warranted.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-
95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).

The Board further notes that the most recent VA treatment records 
in the claims file are from October 2008.  On remand, the RO 
should make efforts to obtain all outstanding treatment records 
at any VA treatment facility from October 2008 through the 
present.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the August 2010 
private physician using the appropriate 
release form.  The August 2010 private 
physician should be requested to interpret 
the results of the audiograph, indicate 
whether the Maryland CNC test was used, 
and provide any additional information she 
finds necessary.  In the alternative, the 
Veteran should be informed that he can 
contact the August 2010 physician and 
obtain this information himself.  Any 
evidence received should be filed in the 
record.

2.	The RO should obtain all of the Veteran's 
outstanding VA treatment records for the 
period from October 2008 through the 
present and associate them with the 
record.

3.	After completing the above, schedule the 
Veteran for an audiology examination to 
determine the current severity of his 
bilateral hearing loss.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  If 
the private audiologist did not interpret 
the results of the August 2010 
examination, the VA examiner is asked to 
do so if possible.  All studies deemed 
appropriate in the examiner's medical 
opinion should be performed, and all 
findings should be set forth in detail.  
The examiner should specifically comment 
on the impact of the Veteran's bilateral 
hearing loss upon his social and 
industrial activities, including his 
employability.  

4.	After the above development is completed and 
any other development that may be warranted, 
the AOJ should consider all evidence since the 
February 2009 statement of the case and 
readjudicate the claim.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

